 -,
                                                               FEl"
                                             ~     CLFRK, _.__. C
                                                     ~_ _ U.S.            .~~'RT
 4
 5                                                        ~' ~ 2~2~
 6                                               ~:~NTf~r.-- ..      `=CALIFORhl4
                                                 ~,~              ~DEPU'(Y_~
 7

 8
               IN THE UNITED STATES DISTRICT COURT
 9
            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                  Case No. CR 20-00065-ODW
      U1~TITED STATES OF AMERICA,
13                                  ORDER OF DETENTION
                     Plaintiff,
14
               ►i~
15
      JEREMY BORDEGARAY,
16
                     Defendant.
17
18
19
20
21
22
23
24
25
26
?~
~g
 1                                             I.

 2          On February 5, 2020, Defendant made his initial appearance on the
 3   indictment filed in this matter. Seema Ahmad, Deputy Federal Public Defender,
 4   was appointed to represent Defendant for the initial appearance, subject to anm

 J   order of contribution, to be determined by the assigned District Judge, for any
 6   future representation by appointed counsel.
 7          ~     On motion ofthe Government [18 U.S.C. § 31420(1)] in a case

 8   allegedly involving a narcotics or controlled substance offense with maximum
 q   sentence often or more years.
10          ~     On motion by the Government or on the Court's own motion
11   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
12   defendant will flee.
13         The Court concludes that the Government is entitled to a rebuttable

14   presumption that no condition or combination of conditions will reasonably assure
15   the defendant's appearance as required and the safety or any person or the
16   community [18 U.S.C. § 3142(e)(2)].
17                                            II.
18         The Court finds that no condition or combination of conditions will
19   reasonably assure: ~ the appearance ofthe defendant as required.
20                      ~ the safety of any person or the community.
21         the Court finds that the defendant has not rebutted the § 3142(e)(2)
22   presumption by sufficient evidence to the contrary.
23                                          III.
24         The Court has considered:(a)the nature and circumstances of the offenses)
25   charged, including whether the offense is a crime of violence, a Federal crime of
26   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
27   or destructive device;(b)the weight of evidence against the defendant;(c)the
28   history and characteristics ofthe defendant; and (d)the nature and seriousness of
     the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 2   considered all the evidence adduced at the hearing and the arguments, the
 3   arguments of counsel, and the report and recommendation ofthe U.S. Pretrial
 4   Services Agency.
 5                                          IV.
 6         The Court bases its conclusions on the following:
 7         As to risk ofnon-appearance:
                  D     partially verified background information

 9                ❑
                  x     unknown bail.resources

10                ❑
                  X      Unrebutted Presumption.
11
1?         As to danger to the community:
13                ~     Allegations in the indictment
14                ~     Extensive and recent criminal history involves felony
15   convictions for narcotics and firearms offenses and extensive law enforcement
16   contacts, including for violations of parole.
17                ~     History of substance abuse.
18                ~     Unrebutted presumption [18 U.S.C. § 3142(e)(2)]
19                                             V.
20         IT IS THEREFORE ORDERED that the defendant be detained until trial.
21   The defendant will be committed to the custody of the Attorney General for
22   confinement in a corrections facility separate, to the extent practicable, from
23   persons awaiting or serving sentences or being held in custody pending appeal.
24   The defendant will be afforded reasonable opportunity for private consultation
25   with counsel. On order of a Court of the United States or on request of any
26   attorney for the Government, the person in charge of the corrections facility in
~~   which defendant is confined will deliver the defendant to a United States Marshal
~g
 1     for the purpose of an appearance in connection with a court proceeding.
       [18 U.S.C. § 3142(1)]


       Dated: February 5, 2020
 4
                                                          /s/
 5                                                    ALKA SAGAR
                                             UNITED STATES 1~3rC~STRATE JUDGE
 6
 7
 8
 9
lU
11
12 '
13
14
15
16
17
18
19
~p

21
22
23
24
25
?6
~~
~g

                                               3
